Appeal (1) from a judgment of conviction of the County Court, Kings County, rendered May 5, 1958 sentencing appellant, after he had been found guilty by a jury of grand larceny in the first degree, to serve from 15 years to life as a fourth felony offender, and (2) from each and every intermediate order or ruling therein made including an order denying his motion to set aside the verdict and for a new trial on the ground of newly discovered evidence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders or rulings which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.